Citation Nr: 1603000	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-27 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but in August 2014, the Veteran withdrew this request.


FINDING OF FACT

The Veteran's hypertension did not have onset in service or within one year of service and was not caused or permanently aggravated by the Veteran's active military service, to include his service connected diabetes mellitus or PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014 ); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In this case, the Veteran is seeking entitlement to service connection for hypertension, to include as secondary to his service connected diabetes mellitus and PTSD.

The Veteran's service treatment records are negative for any treatment for or diagnosis of hypertension, and there is no evidence that the Veteran was diagnosed with hypertension within one year of separation from service.  At a March 2014 VA examination, the Veteran reported that elevated blood pressure readings were first noted in the late 1970s or early 1980s, but according to an April 2010 VA examination report, the Veteran was not diagnosed with hypertension until 1991 and VA outpatient treatment records also show that the Veteran reported being diagnosed with hypertension around 1992.  

In April 2010, a VA examiner concluded that the Veteran's hypertension was neither caused nor aggravated by his diabetes mellitus, noting that the Veteran was diagnosed with hypertension almost twenty years prior to the onset of his diabetes and he does not have any diabetic nephropathy which would aggravate his hypertension.  

In March 2014, another VA examiner concluded that it is less likely than not that the Veteran's service connected PTSD caused or permanently aggravated his hypertension.  The examiner noted that some in the medical community have suggested a relationship between PTSD and hypertension, speculating that the repeated adrenergic arousals of the sympathetic nervous system in the flight-or-fight reactions related to PTSD can contribute to development of hypertension; however, this theory is unproven.  The examiner explained that at this time, the preponderance of medical evidence does not support that PTSD causes or aggravates hypertension.  The examiner further observed that the Veteran is morbidly obese, which is a risk factor for hypertension, as is sleep apnea and alcohol intake.  Therefore, even assuming that the examiner was not using the correct standard to evaluate the medical evidence, he found that the Veteran was suffering from multiple other risk factors regarding his hypertension.  

Based on all the above evidence, entitlement to service connection for hypertension must be denied.  While it is unclear exactly when the Veteran first developed hypertension, there is no evidence that this condition manifest during service or within one year of service.  Even the earliest reported evidence of elevate blood pressure was not until a decade after the Veteran's separation from service.

Additionally, the preponderance of the evidence does not support the Veteran's contentions that his hypertension was caused or permanently aggravated by his service connected diabetes mellitus or PTSD.

The April 2010 VA examiner concluded that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus because it developed approximately two decades before his diabetes and his diabetes does not cause nephropathy which could aggravate his hypertension.  The March 2014 VA examiner explained that while there has been speculation that PTSD can cause or aggravate hypertension, at this time the preponderance of the clinical research does not support this theory.  In this regard, the benefit-of-doubt rule applies to assessments of scientific evidence or theories.  Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  Thus, although the Board may consider the extent to which a scientific theory is accepted in the scientific community when evaluating the evidence of record, it cannot demand a level of acceptance greater than the level of proof required by the benefit-of-the -doubt rule.  Id.  However, the Board finds that the above opinion does not place the evidence in relative equipoise regarding a relationship between this Veteran's PTSD and his hypertension, particularly given the other risk factors as discussed by the examiner.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102. 

As for the Veteran's own opinions regarding the etiology of his claimed condition, he has not demonstrated that he has any medical knowledge or training.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's hypertension was caused or permanently aggravated due to his service connected disabilities is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to little to no probative weight.  The Board gives greater weight to the opinion of the VA medical examiners and the contemporaneous medical evidence.  

For all the above reasons, entitlement to service connection for hypertension is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


